t c memo united_states tax_court janice bullock petitioner v commissioner of internal revenue respondent docket no 6713-o02l filed date janice bullock pro_se jerome d sekula and jeffrey c venzie for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as supplemented respondent moves to dismiss and strike as to the taxable years and on the ground that petitioner was not issued a notice_of_determination concerning collection action s for those years as explained below we shall grant respondent’s motion as supplemented background on date respondent served the city of philadelphia with a notice_of_levy on wages salary and other income in an effort to collect taxes due from janice bullock petitioner for and on date respondent served corestates bank with a notice_of_levy ina further effort to collect taxes due from petitioner for and on date respondent issued to petitioner a final notice--notice of intent to levy regarding her unpaid taxes for and on date respondent issued to petitioner a notice that respondent had applied dollar_figure of taxes that she overpaid on her federal_income_tax return for to taxes remaining due for the taxable years and on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing with regard to her unpaid taxes for the taxable years and on date petitioner filed with respondent a form request for a collection_due_process_hearing petitioner subsequently attended an administrative hearing at respondent’s appeals_office in philadelphia pennsylvania on date respondent sent to petitioner by certified mail a notice_of_determination concerning collection - - action s under sec_6320 and or on date the court received and filed a petition for lien or levy action under code sec_6320 or sec_6330 the petition lists the years in dispute as through as indicated respondent moved to dismiss for lack of jurisdiction and to strike as to the taxable years and respondent contends that the court lacks jurisdiction with regard to and on the ground that respondent has not issued to petitioner a notice_of_determination with regard to those years respondent avers that the notice_of_determination dated date on which the petition is based pertains only to the taxable years through petitioner filed an objection to respondent’s motion attaching to her objection copies of the notices of levy for and that respondent served on the city of philadelphia and corestates bank described above this matter was called for hearing at the court’s motions session held in washington d c counsel for respondent appeared at the hearing and offered argument in support of the motion to dismiss there was no appearance by or on behalf of petitioner following the hearing respondent filed a supplement to hi sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended the petition arrived at the court in a properly addressed envelope bearing a timely u s postal service postmark date of date - motion petitioner failed to file a response to respondent’s supplement as directed by the court discussion the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress 85_tc_527 the court’s jurisdiction to review collection actions under sec_6320 liens and levies depends on the issuance of a notice_of_determination and the filing of a timely petition for review see 117_tc_122 114_tc_492 sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by levy on a taxpayer's property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination in the tax_court or federal district_court as appropriate sec_6330 is effective with respect to collection actions initiated more than days after date ie date see internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 the record in this case shows that in respondent served notices of levy on the city of philadelphia and corestates - - bank with regard to petitioner’s unpaid taxes for and inasmuch as these collection actions were initiated well before the effective date of rra it follows that we do not have jurisdiction to review those matters in this proceeding the record also shows that on date respondent applied petitioner’s overpayment for to offset petitioner’s unpaid taxes for and although respondent initiated the offset after the effective date of rra respondent’s application of a taxpayer’s overpayment for one taxable_year to offset the taxpayer’s liability for another taxable_year does not constitute a collection action that is subject_to review under sec_6320 or sec_6330 in particular the commissioner’s authority to credit an overpayment to offset any taxpayer’s liability is set forth in sec_6402 an offset under sec_6402 is distinguishable from and does not constitute a levy action see 996_f2d_607 2d cir comparing a levy with a setoff karara v united_states aftr 2d ustc par big_number m d fla holding that the commissioner’s partial offset of the taxpayer’s liability for by crediting the taxpayer’s dollar_figure refund for did not violate sec_6330 which bars the commissioner from issuing a levy while collection review proceedings are pending trent v commissioner tcmemo_2002_ holding that the commissioner’s offset of the taxpayer’s - - liability for one year by crediting refunds from other years did not violate sec_6015 b which bars levy actions while a taxpayer’s claim for relief from joint_and_several_liability on a joint_return is pending sec_301_6330-1 q a-g3 proced admin regs in sum we shall grant respondent’s motion to dismiss and to strike as supplemented inasmuch as respondent has not issued a notice_of_determination to petitioner with regard to any collection action for either or to reflect the foregoing an order will be issued granting respondent’s motion to dismiss for lack of jurisdiction and to strike as supplemented
